Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1324 Filed 11/10/20 Page 1 of 28




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 MELVIN WILMER DIAZ-                              2:20-cv-11235-TGB
 CALDERON,

                   Petitioner,
                                              ORDER GRANTING
       v.                                  PETITIONER’S EX PARTE
                                          APPLICATION FOR HABEAS
 WILLIAM P. BARR, in his
                                            CORPUS AND DENYING
 official capacity as the Attorney
                                           RESPONDENTS’ REQUEST
 General of the United States, et
                                                 TO DISMISS
 al.,

                   Defendant.


      The Due Process Clause of the Fifth Amendment prohibits the
government from depriving any person of liberty without due process of

the law. U.S. Const. amend. V. § 1. In this case, to ensure Petitioner

Melvin Wilmer Diaz-Calderon’s deprivation of liberty complied with this

bedrock principle, this Court ordered Respondents to appear before an

Immigration Judge and demonstrate by clear and convincing evidence:

(1) a statutory basis authorizing his prolonged detention, and (2) his

dangerousness to the community. Respondents contend that they have

satisfied that burden, and therefore request that the Court dismiss the

case. Petitioner counters that Respondents have not made a sufficient

showing and therefore Petitioner’s petition for writ of habeas corpus

should be granted. The question is whether Respondents have complied
                                      1
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1325 Filed 11/10/20 Page 2 of 28




with this Court’s Order of September 22, 2020 consistent with

Petitioner’s constitutional right to due process. Because the Court

concludes that Respondents have failed to do so, their motion to dismiss

is DENIED and Petitioner’s motion for relief is GRANTED.

                              I.    Background

      The facts and procedural history of this case are familiar to the

Court and the parties. Petitioner is a 24-year-old native of Guatemala

and who was born on January 31, 1996. ECF No. 1, PageID.7. Petitioner

did not know his biological father, a man who had raped his mother,

causing her to become pregnant with him. From there, Petitioner had a

difficult upbringing. Petitioner suffered from abandonment by his

mother, was neglected and abused by his grandparents, and dropped out
of school in the sixth grade to take care of himself. He endured death

threats for refusing to join a gang. Id. at PageID.7-8. By July 2012 and

at the age of 17, Petitioner had had enough. Seeking security and a better

life for himself, Petitioner unlawfully entered the United States and

found refuge with a cousin in California.

      In December 2016, when Petitioner was 20 years old, the Probate

Court for Marin County in California appointed Petitioner’s cousin as his
guardian, finding that Petitioner could not return to Guatemala because

of the abuse he suffered. ECF No. 1-3. Based on the Probate Court’s

findings, in January 2017 Petitioner filed for an “I-360” Special

                                      2
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1326 Filed 11/10/20 Page 3 of 28




Immigrant Juvenile status (“SIJ”) petition, the approval of which would

allow him to remain in the United States and establish a pathway to

permanent residency. 8 U.S.C. §§ 1101(b)(1), 1101(a)(7)(J); see also

Osorio-Martinez v. Attorney Gen. United States of Am., 893 F.3d 153, 170
(3d Cir. 2018).1 But shortly thereafter and unbeknownst to Petitioner,

U.S. Citizenship and Immigration Services (“USCIS”) altered its policy

by stating that it would no longer recognize SIJ findings made by

California probate courts when the applicant was between the ages of 18

and 20. ECF No. 35-1, PageID.548. A group of SIJ applicants similarly

situated to Petitioner filed a class action lawsuit in the Northern District
of California challenging the new policy. J.L. v. Cuccinelli, No. 5:18-cv-

04914-NC (N.D. Cal. 2019); see also R.F.M. v. Nielsen, 365 F. Supp. 3d

350 (S.D.N.Y. 2019).

      In September 2018, USCIS denied Petitioner’s SIJ application

based on this policy change. Around this same time, Petitioner had

relocated to Michigan. By October 2018, however, the J.L. court granted

a preliminary injunction, enjoining and restraining DHS and USCIS
from taking certain adverse actions against the J.L. class members, a

class to which—it is undisputed—Petitioner here belongs. Pursuant to

1
 Finding that SIJ status reflects the determination of “Congress to
accord those abused, neglected, and abandoned children a legal
relationship with the United States and to ensure they are not stripped
of the opportunity to retain and deepen that relationship without due
process.”
                                    3
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1327 Filed 11/10/20 Page 4 of 28




the J.L. court’s injunction, the government was not allowed to initiate

removal proceedings against J.L. class members and was required to

provide no less than 14-days-notice to plaintiffs’ counsel before the

government took any adverse adjudicatory or enforcement action. ECF

No. 35-1, PageID.570.

      On April 16, 2019, Petitioner was arrested in Michigan for

operating a vehicle while intoxicated. ECF No. 19-1. The following day

he was convicted and sentenced to two days confinement and a fine. Two

days later, ICE arrested Petitioner at the Monroe County Jail and

initiated removal proceedings against him. ECF No. 15-1, PageID.337.

From that time and up to July 2019, Petitioner remained in ICE custody
and made several appearances before an Immigration Judge. Id. The

Immigration     Judge    denied    Petitioner’s   request   for   a   custody

redetermination, citing what at the time was his “recent pending

operating while intoxicated arrest along with other criminal encounters,

and also due to Petitioner’s apparent lack of relief availability.” ECF No.

1-10, PageID.88. At this time, DHS and USCIS failed to notify Petitioner
or the Immigration Judge of the fact that Petitioner qualified as a

member of the J.L. class and that they were enjoined from initiating

removal proceedings against him. Unaware of his legal right to stay in

the country and suffering from mental anguish under the conditions of

incarceration, Petitioner withdrew all of his pending applications and


                                      4
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1328 Filed 11/10/20 Page 5 of 28




agreed to voluntary departure. In violation of the J.L. injunction, on July

24, 2019 the government removed Petitioner from the United States to

Guatemala. ECF No. 9, PageID.9. From July 2019 until late February

2020, Petitioner remained in Guatemala. While there, he says he was
beaten by gangs to the point where he required hospitalization. ECF No.

1, PageID.10. In December 2019, the J.L. parties learned of the removal

of certain class members—not Petitioner—in violation of the court’s
injunction. In February 2020, having by then learned of Petitioner’s

unlawful removal as well, the J.L. court held DHS and USCIS in

contempt for removing the class members and ordered the government

to facilitate Petitioner’s immediate return.

      On February 27, 2020, Petitioner was granted “Significant Benefit

Parole,” which was valid until March 6, 2020. This authorized his entry

into the United States with a form of temporary parole status. ECF No.

15-2. On March 5, 2020, USCIS granted Petitioner’s “I-360” SIJ status

petition. With his newly granted SIJ petition, Petitioner filed a Motion to

Reopen his removal proceedings with the Immigration Judge, arguing
that he was no longer inadmissible as originally charged in 2019 and

therefore the order of removal should be terminated. Petitioner further

relied on 8 U.S.C. § 1255(h), which paroles SIJs into the United States so

that they may adjust their status to permanent residency.




                                      5
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1329 Filed 11/10/20 Page 6 of 28




      On April 29, 2020, the Immigration Judge denied Petitioner’s

Motion to Reopen because an application for an adjustment of status

under 8 U.S.C. § 1255(h) applies only when a visa becomes available. The

court also found that Petitioner’s parole status had formally expired and
that his status therefore reverted from parolee to his original status as

an inadmissible individual under 8 U.S.C. § 1182(a)(6)(A)(i), which

establishes inadmissibility for being present in the United States without
being admitted or paroled. ECF No. 1-10, PageID.89-91. In addition, the

Immigration Judge lifted Petitioner’s stay of removal. Id. at PageID.92.

      Petitioner appealed the decision to the Board of Immigration

Appeals (“BIA”) and sought an Emergency Motion to Stay Removal. ECF
Nos. 1-11, 1-12. At the same time, Petitioner filed a verified petition for

a writ of habeas corpus and a motion for a temporary restraining order

and preliminary injunction in this Court. ECF Nos. 1-2. Petitioner argued

that if he were removed before he received a visa and moved for an

adjustment of status, he would forfeit his SIJ status and his statutorily-

conferred opportunity to apply for permanent residency. Id. This Court
issued an order temporarily staying Petitioner’s removal and scheduled

a hearing on the motion. ECF No. 5. Meanwhile, on July 1, 2020,

Petitioner became eligible for a visa. Consequently, at a hearing on July

9, 2020, Respondents noted that DHS did not oppose Petitioner’s Motion

to Reopen his removal proceedings and his request for a stay of removal


                                      6
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1330 Filed 11/10/20 Page 7 of 28




with the BIA. ECF No. 27, PageID.470. Respondents also stated that ICE

agreed not to remove Petitioner while his BIA appeal was pending. Id.

Petitioner pointed out that the Court still needed to address the issue of

his prolonged detention, arguing that it violated his due process rights.
ECF No. 1, PageID.30-36. The Court requested briefing on the question

of Petitioner’s prolonged detention. See ECF Nos. 30-33.

      On September 22, 2020, the Court issued its order addressing the

question of Petitioner’s prolonged detention and whether the government

had a statutory basis for detaining him. See ECF No. 37. The Court found

that it had jurisdiction under 28 U.S.C. § 2241, the habeas corpus statute,

because Petitioner was challenging the fact of his detention.

      Next, the Court assessed whether this Court’s basis for federal
jurisdiction was limited by the Immigration Naturalization Act’s

numerous jurisdiction-stripping provisions. The Court rejected the

argument that 8 U.S.C. § 1231(a)2 could justify the government’s
detention of Petitioner, and for that reason also concluded that

subsection’s jurisdiction-stripping provision did not apply. The Court

found that Petitioner’s final removal order had already been executed on
July 2019 and, upon his reentry as a parolee in February 27, 2020, he

was not subject to a final removal order. ECF No. 36, PageID.656.


2
 Section 1231(a) authorizes detention of aliens subject to a final
removal order by the Attorney General of the United States.
                                   7
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1331 Filed 11/10/20 Page 8 of 28




      The Court then analyzed Respondents’ argument that the

government could detain Petitioner under 8 U.S.C. § 1225(b) because his

expired parolee status reverted him to the status quo as an inadmissible

alien. The Court also rejected this argument, noting that § 1225(b)
allowed the government to detain aliens in order to determine whether

the arriving alien had valid travel documents, whether they intend to

apply for asylum, or whether they will be immediately removed from the
United States. ECF No. 37, PageID.661 (citing Pulatov v. Lowe, No. 1:18-

cv-0934, 2019 WL 2643076, at *1 (M.D. Penn. June 27, 2019). In contrast,

the government facilitated Petitioner’s entrance to the United States

pursuant to a court order. ECF No. 37, PageID.662. Further, Petitioner’s

new status as an SIJ applicant with an available visa and a pathway to

legal permanent residency precluded any reversion to a status as an

inadmissible alien with a removal order. ECF No. 37, PageID.659.

      With the foregoing statutory bases for detention foreclosed, there

remained the question of the applicability of § 1226(a), which permits the

arrest and detention of aliens “pending a decision on whether the alien is
to be removed from the United States.” 8 U.S.C. § 1226(a). The Court

found that section’s jurisdiction-stripping provision under § 1226(e) did

not apply because Petitioner’s circumstances had materially changed

since the Immigration Judge had originally denied his bond. ECF No. 37,

PageID.667 (citing Perez-Perez v. Adducci, 459 F. Supp. 3d 918 (E.D.


                                      8
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1332 Filed 11/10/20 Page 9 of 28




Mich. 2020). Petitioner had since been granted SIJ status and has a

current visa allowing him to apply for an adjustment of status as a lawful

resident. The Court held that § 1226(a) did not apply to Petitioner

because, as a result of his circumstances having materially changed,
there was “not much left to the underpinnings of the discretionary

decision to detain” him. See Perez-Perez, 459 F. Supp. 3d at 922-23.

      Finding no single statutory provision that authorized Petitioner’s

detention, this Court ordered Respondents to present clear and

convincing evidence before an Immigration Judge to establish both the

source of such authority and that Petitioner represented a danger to the

community. See ECF No. 37. This Court’s Order of October 9, 2020
directed the parties to conduct such a hearing before an Immigration

Judge within ten business days. Respondents were required to make two

showings. See ECF No. 37. First, Respondents needed to prove by clear

and convincing evidence that they had a statutory basis for Petitioner’s

prolonged detention. Second, Respondents needed to prove by clear and

convincing evidence that Petitioner was a danger to the community. See

id.

      On October 21, 2020, that hearing took place. ECF No. 54-1. But an

examination of the hearing’s transcript, the parties’ status report, and

the Immigration Judge’s order show that Respondents failed to comply

with the requirements of this Court’s September 22, 2020 order.

                                      9
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1333 Filed 11/10/20 Page 10 of 28




 Respondents made a single argument during the hearing before the

 Immigration Judge: that Petitioner was a danger to the community. See

 id. Based on Respondents’ argument, the Immigration Judge rejected

 Petitioner’s request for release, finding that the facts contained in a
 police report detailing Petitioner’s arrest for operating under the

 influence and his possession of various suspicious identity cards showed

 that he was a danger to the community by clear and convincing evidence.

 ECF No. 54-2, PageID.956.

       After the Immigration Judge’s ruling, Petitioner moved, ex parte,

 for an order granting his release under habeas corpus. See ECF No. 49.

 Respondents opposed that motion and made a separate motion for
 dismissal of this case for lack of jurisdiction. See ECF No. 52. On October

 30, 2020, the Court held a hearing on the matter. During the hearing, the

 Court asked both parties for a status report and for Respondents to

 address why they failed to identify a statutory basis for Petitioner’s

 prolonged detention during its hearing with the Immigration Judge, as

 ordered.

                          II.   Standard of Review

       District courts have jurisdiction over petitions for habeas corpus
 where a petitioner is “in custody in violation of the Constitution or laws

 or treaties of the United States.” 28 U.S.C. § 2241(c)(3). It has been well-

 established for over 100 years that habeas corpus is the vehicle through

                                      10
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1334 Filed 11/10/20 Page 11 of 28




 which noncitizens may challenge the fact of their detention. See Chin

 Yow v. U.S., 208 U.S. 8, 13 (1908). The Supreme Court has more recently

 recognized the continued viability of the writ in cases involving the

 detention of noncitizens. Zadvydas v. Davis, 533 U.S. 678, 688 (2001);

 Demore v. Kim, 538 U.S. 510, 517 (2003).

       As mentioned in the fact section, there are several statutes within

 the Immigration and Naturalization Act that divest the district court’s

 authority to hear cases in the immigration context, including under

 § 2241. However, in the Sixth Circuit, it is well-established that district

 courts retain jurisdiction over due process claims where a habeas petition

 challenges only the constitutionality of the arrest and detention. Kellici
 v. Gonzales, 472 F.3d 416, 419-20 (6th Cir. 2006); see also Hernandez v.

 Gonzales, 424 F.3d 42 (1st Cir. 2005). In Elgharib v. Napolitano, the

 Sixth Circuit reaffirmed this principle, noting that a “habeas petition was

 properly filed in the district court because it challenged only the

 government’s failure to give notice and the due process implications of

 the undocumented petitioner’s arrest and detention, and because the
 petition did not address the merits of the underlying order of removal.”

 600 F.3d 597, 605-06 (6th Cir. 2010). Moreover, courts in this district

 have found jurisdiction in the context of a habeas petition challenging the

 fact of detention, including the validity of pre-removal detention. Malam

 v. Adducci, 452 F. Supp. 3d 643, 649 (E.D. Mich. 2020) (citing Jennings


                                      11
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1335 Filed 11/10/20 Page 12 of 28




 v. Rodriguez, 138 S.Ct. 830 (2018)). Further, “§ 1226(e) does not preclude

 challenges to ‘the extent of the Government’s detention authority under

 the statutory framework as a whole.’” Velasco Lopez v. Decker, 2020 WL

 6278204, at *4 (2d Cir. 2020) (citing Jennings, 138 S.Ct. at 841); see also
 Hernandez v. Sessions, 872 F.3d 976 (9th Cir. 2017) (holding that

 “§ 1226(e) does not preclude ‘habeas jurisdiction over constitutional

 claims or questions of law’”). In addition to the above grounds, a district
 court retains jurisdiction to enforce its orders even if “it is related to or in

 connection with an immigration proceeding.” Arce v. United States, 899

 F.3d 796, 801 (9th Cir. 2018).

       In the context of an immigration bond hearing, district courts have
 jurisdiction to review Immigration Judge’s discretionary bond denial only

 “where that bond denial is challenged as legally erroneous or

 unconstitutional.” Lopez Reyes v. Bonnar, 362 F. Supp. 3d 762 (N.D. Cal.

 2019) (citing Kharis v. Sessions, 2018 WL 5809432, at *4 (N.D. Cal. 2018).

 But a district court sitting in habeas to review due process challenges to

 immigration bond hearings must proceed carefully, as “it has no
 authority to encroach upon an IJ’s discretionary weighing of the

 evidence.” Arrellano v. Sessions, 2019 WL 3387210, at *7 (W.D.N.Y.

 2019). Instead, courts must decide whether the IJ “relied upon proof—

 that as a matter of law—could not establish” that a petitioner is a danger

 to the community. Judulang v. Chertoff, 562 F. Supp. 2d 1119, 1127 (S.D.


                                       12
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1336 Filed 11/10/20 Page 13 of 28




 Cal. 2008). For example, the Supreme Court has limited “preventive

 detention based on dangerousness only when limited to specially

 dangerous individuals and subject to strong procedural protections.”

 Zadvydas, 533 U.S. at 691. Detention based on dangerousness, without
 an adequate showing by the government, “would be antithetical to the

 Fifth Amendment’s Due Process Clause protections.” Hamama v.

 Adducci, 2019 WL 1492038, at *2 (E.D. Mich. 2010).

                            III. Discussion
       A. Respondents did not offer any proof or argument
          identifying a statutory basis for Petitioner’s prolonged
          detention.

       Respondents argue that they satisfied this Court’s order and have

 established a statutory basis for Petitioner’s continued detention before

 an Immigration Judge. ECF No. 52, PageID.783.

       As an initial matter, Respondents make much of the Petitioner’s

 procedural history before the immigration judicial system as evidence

 that he is under lawful detention. But there is a crucial distinction

 between jurisdiction, which is a court’s ability to hear a case, and the

 existence of a statutory basis for detaining a noncitizen. The Court

 ordered Respondents to identify the statutory authority that provided the

 legal basis for Petitioner’s detention because, in its Order of September

 22, 2020, it took pains to explain why the unusual posture of Petitioner’s

 case and its surrounding facts cast considerable doubt on whether there

                                      13
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1337 Filed 11/10/20 Page 14 of 28




 was such a statutory basis. The Court relies upon—but will not repeat—

 its detailed reasoning here, both to avoid duplication and because it

 seems to have fallen on deaf ears. But for Respondents simply to state by

 fiat that there was jurisdiction before the Immigration Judge does not
 sufficiently answer the question as set out in the Court’s Order of

 September 22. Respondents’ argument amounts to saying somewhat

 circularly that Petitioner may be detained because he is before the
 Immigration Court for a custody determination hearing. But the reason

 he is before the Immigration Court for such a hearing is that this Court

 ordered him there so that a determination of the statutory basis for

 detention as well as the Petitioner’s dangerousness could be made.

 Respondents’ boot-strapping justifications unduly seek to rely on the fact

 of Petitioner’s detention as the legal reason supporting his detention, but

 these contentions do not justify the detention itself.

       Respondents also point out that Petitioner asked to postpone the

 hearing establishing the validity of Petitioner’s removal. ECF No. 52,

 PageID.785. There is also a crucial distinction between the issue of
 Petitioner’s removability and whether there is a statutory basis for his

 detention. In the October 30, 2020 hearing, both parties acknowledged as

 much when they admitted that Petitioner may be released from custody

 while he awaits a decision on his removability. So, neither of these

 arguments advances Respondents’ position.


                                      14
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1338 Filed 11/10/20 Page 15 of 28




       Although this issue was not addressed during the hearing before

 the Immigration Judge, as the Court had ordered Respondents to do,

 Respondents now raise several arguments to this Court that Petitioner

 is validly detained pursuant to the authority of § 1226(a) and therefore
 this Court lacks jurisdiction. Their argument contends first that, because

 the BIA has reopened Petitioner’s removal proceedings, Petitioner should

 not be considered as subject to a final order of removal—as Respondents
 had argued previously—but remains in removal proceedings. Id. Second,

 because the Immigration Judge held a custody redetermination and cited

 to § 1226(a), Petitioner must be detained pursuant to that statute. Id.

 Third, because Petitioner received a bond hearing, Petitioner has

 received due process for the purposes of the Fifth Amendment and

 therefore is no longer entitled to habeas relief. Id. at PageID.784.

       The Court disagrees. As to Respondents’ first argument, it fails to

 identify any rule stating that the BIA’s order to remand Petitioner’s case

 means that he is now detained under § 1226(a). In the October 30, 2020

 hearing, Respondents acknowledged that when Petitioner’s case was
 pending before the BIA, it was unclear whether Petitioner was then being

 detained under § 1231 or § 1226(a)—an uncertainty that, in itself,

 suggests that the detention was in conflict with standards of Due Process

 that require at a minimum a rational basis for depriving a person of

 liberty. Respondents fail to point to any statute or principle stating that


                                      15
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1339 Filed 11/10/20 Page 16 of 28




 remand resolves such uncertainty. It is true that remand brought

 Petitioner’s case back to the Immigration Judge. See ECF No. 44-1,

 PageID.731. But remand, on its own, does not satisfy this Court’s

 requirement that Respondents present a clear and convincing

 explanation of a statutory basis for detaining Petitioner.

       Second, Petitioner appeared for a bond hearing before the

 Immigration Judge pursuant to this Court’s order, not § 1226(a). In its

 September 22, 2020 order, the Court expressed its finding that § 1226(a)

 did not apply to the current posture of Petitioner’s case. See ECF No. 37,

 PageID.662-68. As previously noted, this Court’s order conferred

 enhanced protections for Petitioner by requiring Respondents to
 demonstrate by clear and convincing evidence a statutory basis for

 Petitioner’s continued detention. Moreover, a review of the transcript of

 the bond hearing and the briefings reveal that Respondents made no

 argument and offered no evidence to address this issue. See ECF Nos. 54,

 54-1, 54-2, 54-7. In Respondents’ account of the hearing, they state that

 “the immigration court identified in its order that it had jurisdiction to
 order Petitioner’s detention.” ECF No. 52, PageID.785. Further,

 Respondents point to the fact that “the parties concurred that the

 immigration court had jurisdiction.” ECF No. 52, PageID.785. But, it

 bears repeating, jurisdiction to hear a case does not confer a statutory

 basis to continue to detain a noncitizen, especially one in Petitioner’s


                                      16
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1340 Filed 11/10/20 Page 17 of 28




 circumstance where his final removal order had already been executed,

 he did not re-enter the United States illegally but rather was paroled

 back into the United States by court order, and crucially, he has acquired

 SIJ status, is eligible for a visa, and is currently filing for an adjustment
 of status as a lawful permanent resident. Assuming but not explaining

 why § 1226(a) applies to Petitioner fails to satisfy the requirements of

 this Court’s order or the minimum standard of due process. See ECF No.

 37.

       Third, Petitioner’s bond hearing insufficiently addressed the Fifth

 Amendment due process concerns this Court raised in its September 22,

 2020 order. Specifically, the Court required Respondents to identify an
 authority stating that a “pre-removal order of detention under § 1226(a)

 exists in perpetuity, even after a final order of removal has been entered

 and executed, the alien has been removed, resides in and suffers abuse

 in his country of origin, and is later ordered returned to the United States

 in order to be granted SIJ status.” ECF No. 37, PageID.663. Furthermore,

 Respondents were required to answer the question, even if Petitioner was
 originally lawfully detained under § 1226(a), how that statute continued

 to appropriately apply given the materially changed circumstances of

 Petitioner’s life and immigration. ECF No. 37, PageID.667; see also Perez-

 Perez, 2020 WL 2305276, at *2. In the absence of such justifications, the




                                      17
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1341 Filed 11/10/20 Page 18 of 28




 Court finds that Petitioner’s continued detention violates his due process

 rights.

       In short, Respondents failed to comply with the requirement of this

 Court’s September 22, 2020 order that they prove by clear and convincing

 evidence a statutory basis for Petitioner’s prolonged detention. See ECF

 No. 37. That failure is a violation of Petitioner’s fundamental due process

 right not to be deprived of his liberty without being given a clear

 explanation as to the legal basis for the deprivation.
       B. Respondents did not meet the requirement that they
          prove by clear and convincing evidence that Petitioner is
          a danger to the community.

       Having previously concluded that Respondents failed to show what
 the statutory basis was for Petitioner’s continued detention, the Court is

 presented with a question of whether Respondents complied with the

 requirement to establish by clear and convincing evidence that

 Petitioner’s release would constitute a danger to the community.

 Respondents advance two arguments to prove that they met this Court’s

 order. ECF No. 52, PageID.786. First, because the Immigration Judge
 stated that he was applying the standard of proof required by this Court,

 Respondents maintain that the burden was therefore satisfied. Id.

 Second, Respondents rely on In re Siniauskas to argue that the
 information contained in a police report is proper evidence that may be



                                      18
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1342 Filed 11/10/20 Page 19 of 28




 relied upon to satisfy a clear and convincing standard. Id. (citing 27 I. &

 N. Dec. 207, 208-09 (BIA 2018)).

       But, as will be discussed in greater detail below, Sixth Circuit

 jurisprudence would appear to hold that unproven allegations of charges

 more serious than the offense of conviction should not be considered by

 the immigration court in granting discretionary relief. Billeke-Tolosa v.

 Ashcroft, 385 F.3d 708, 712-13 (6th Cir. 2004). Moreover, Respondents’

 reliance on Siniauskas to support the Immigration Judge’s decision is

 unpersuasive. In Siniauskas, petitioner was a noncitizen who was being

 detained under § 1226(a). The petitioner was tasked with establishing

 that he did not “present a danger to persons or property, is not a threat
 to the national security, and does not pose a risk of flight.” Id. at 207. The

 Immigration Judge found that petitioner was a danger to the community

 and set a bond of $25,000 after examining his multiple convictions for

 driving under the influence. Petitioner appealed, arguing that driving

 under the influence was not a crime of violence and that his last drunk

 driving conviction was more than ten years old. Id. at 208. The BIA
 rejected this argument, and instead held that it was “proper for the

 Immigration Judge to consider not only the nature of a criminal offense,

 but also the specific circumstances surrounding the alien’s conduct.” Id.

 The scope of this inquiry may include “both arrests and convictions.” Id.




                                      19
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1343 Filed 11/10/20 Page 20 of 28




       In our case, the Immigration Judge concluded that Petitioner was

 a danger to the community primarily because of allegations in a police

 report that Petitioner had engaged in super drunk driving and was in

 possession of several identification cards with variations of his own name
 as well as what appeared to be several social security cards that were not

 genuine. ECF No. 54-2, PageID.957-58. The Immigration Judge also

 opined about the generalized serious dangers to a community from drunk
 driving and included these concerns in his assessment of the

 dangerousness of Petitioner. ECF No. 54-2, PageID.958.

       As the Court required the heightened standard of clear and

 convincing evidence to protect Petitioner’s due process rights in view of
 his prolonged detention, it must consider whether the application of that

 standard in practice was adequate to ensure the protection of those

 rights, and in particular whether it was consistent with case law

 concerning how immigration courts are to assess the weight to be given

 to allegations in police reports that are not necessarily proven by the

 offense of conviction. Here, the record does not support a finding that the
 standards applied were consistent with that law. Petitioner has one

 conviction for driving under the influence. His conviction was for the

 minimum threshold required for a conviction under that statute—not for

 the “superdrunk” driving that was described in the police report. The

 authorities did not pursue the allegation that Petitioner was in


                                      20
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1344 Filed 11/10/20 Page 21 of 28




 possession of fraudulent identification cards. Petitioner’s conviction

 occurred over a year and a half ago. The state court charged with

 fashioning a sentence appropriate to the crime, that would adequately

 protect the interests of the public, imposed a penalty of two days
 confinement and a small fine. By contrast, Petitioner’s total period of

 immigration detention has stretched to nearly a year in County Jail.

 Unlike in Siniauskas, Petitioner here caused no auto accident, and his
 prior criminal history involved no egregious pattern of repeated unlawful

 conduct. Indeed, the Siniauskas court contrasted the case before it, where

 the noncitizen had multiple prior impaired driving convictions, with “a

 case involving a single conviction for driving under the influence from 10

 years ago.” Id. at 210. It is true that Siniauskas stands for the proposition

 that an Immigration Judge may take account of the nature of a criminal
 offense and the specific circumstances surrounding the alien’s conduct.

 But it is at best questionable to compare the conduct described in

 Petitioner’s police report and his sole conviction with the multiple

 convictions and pattern of egregious conduct in Siniauskas. While the

 circumstances of Petitioner’s arrest as described in the police report may

 be considered under BIA precedent, whether those circumstances meet

 the   standard    of   clear   and   convincing     evidence    establishing

 dangerousness under the applicable case law governing the weight to be

 given unproven allegations is a separate question. Although not

 dispositive of the question, it must be noted that the sentencing court in
                                      21
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1345 Filed 11/10/20 Page 22 of 28




 the state drunk driving conviction found a two-day sentence sufficient to

 account for the full debt Petitioner owed to society for his offense conduct.

 Under such circumstances, the Court must closely scrutinize whether the

 use of the unproven allegations in the police report supporting that same
 crime can be said to have met the standard of clear and convincing

 evidence that the Petitioner’s release would pose a danger to society—in

 light of the available case law governing how such evidence must be

 weighed.

       As mentioned, Sixth Circuit case law cautions against the use of

 unproven allegations to support immigration decisions. In Billeke-Tolosa

 v. Ashcroft, the Sixth Circuit held that an Immigration Judge
 contravenes BIA precedent and therefore commits reversible error when

 it relies on “consideration of unproven allegations that lack any other

 corroboration.” 385 F.3d at 712-13. In that case, petitioner was a

 noncitizen who had overstayed his student visa. Petitioner sought

 discretionary relief and adjustment of status before an Immigration

 Judge. Petitioner’s criminal history revealed that he had twice been
 accused of sexual misconduct involving young girls. Id. at 709. Petitioner

 denied those charges, maintaining that each accusation was motivated

 by an intent to harass him. As each of these separate incidents, Petitioner

 ultimately pleaded guilty to lesser charges that did not admit to the

 sexually abusive conduct. Id. But the Immigration Judge rejected


                                      22
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1346 Filed 11/10/20 Page 23 of 28




 petitioner’s request for discretionary relief, focusing on the allegations

 that he had sexually abused young children. Id. at 712. The BIA affirmed.

 The Sixth Circuit was concerned by the Immigration Judge’s denial of

 discretionary relief because of allegations of child sex abuse that did not
 result in convictions. In reversing the Immigration Judge and BIA, the

 court emphasized that BIA precedent prohibits consideration of

 unproven allegations. Id. at 711-13 (citing In re Catalina Arreguin De

 Rodriguez, 21 I. & N. Dec. 38 (BIA 1995)).

       An examination of BIA case law shows that it permits the use of

 police reports but suggests that facts not proven by the conviction should

 be assigned little weight. Arreguin involved a noncitizen who had applied
 for a waiver of inadmissibility. 21 I. & N. Dec. at 38. The Immigration

 Judge denied her request after considering an arrest report, noting the

 petitioner’s prior arrest for having a minor role in smuggling aliens.

 Petitioner appealed and the BIA ruled that the report deserved “little

 weight” because the arrest did not lead to a conviction and there was no

 corroboration of the report’s underlying allegations. Id. The BIA reversed

 the Immigration Judge and granted the petitioner’s application. Id at 43.

       A review of several cases from other federal Circuit Courts of

 Appeal interpreting Arreguin further affirm the rule that arrests that did

 not result in a conviction for the stated allegations should be given little

 weight. In Henry v. I.N.S, the First Circuit held that when immigration

                                      23
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1347 Filed 11/10/20 Page 24 of 28




 courts assess whether to grant discretionary relief, “it will accord

 virtually no weight to an arrest record remote in time and unsupported

 by corroborating evidence.” 74 F.3d 1, 6-7 (1st Cir. 1996). Likewise, in

 Toomer v. Att’y Gen. United States, the Third Circuit found that “such
 reports do not deserve ‘substantial weight’ in an equitable balancing

 analysis.” 810 Fed. Appx. 147, 149 (3d Cir. 2020). And in the Seventh

 Circuit, the Court of Appeals reached the same conclusion, holding that
 the immigration court failed to follow its binding precedent when it gave

 significant weight to uncorroborated arrest reports, and granting the

 petitioner’s request for judicial review. Avila-Ramirez v. Holder, 764 F.3d

 717 (7th Cir. 2014).

       In considering how to apply this law, the Court must also recognize

 that in the context of § 1226(a) bond hearings, Immigration Judges “have

 broad discretion in deciding the factors that he or she may consider.” In

 re Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006). In Guerra, petitioner was a

 noncitizen who was found to be removable for remaining in the United

 States longer than his period of authorized stay. Id. at 37. Petitioner bore
 the burden of establishing “to the satisfaction of the Immigration Judge

 and this Board that he or she does not present a danger to persons or

 property, is not a threat to the national security, and does not pose a risk

 of flight.” Id. at 38 (citing In re Adeniji, 22 I. & N. Dec. 1102 (BIA 1999)).

 The Immigration Judge denied petitioner’s release and the BIA affirmed,


                                      24
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1348 Filed 11/10/20 Page 25 of 28




 holding that it was proper to consider “evidence in the record of seriously

 criminal activity, even if it had not resulted in a conviction.” Id. at 40.

 But see Singh v. Holder, 638 F.3d 1196, 1206 (9th Cir. 2011) (“Guerra

 contemplates that criminal history alone will not always be sufficient to
 justify denial of bond on the basis of dangerousness. Rather, the recency

 and severity of the offenses must be considered.”).

       In trying to determine which evidentiary standard would most

 effectively protect Petitioner’s due process rights, the Court is faced with

 a difficult question. On one hand, Sixth Circuit case law prohibits

 immigration courts from considering unproven allegations. On the other,

 immigration case law permits some consideration of police reports in
 connection with bond hearings. Here, as previously noted, the Court has

 raised doubts as to whether in light of Petitioner’s current status, he may

 be detained under § 1226(a). These questions, as discussed above, were

 never addressed by the Immigration Judge. But the purpose of a bond

 hearing under § 1226(a) is “to ensure an alien’s presence at proceedings.”

 In re Urena, 25 I. & N. Dec. 140, 141 (BIA 2009). And a noncitizen with
 a greater likelihood of being granted relief to stay in the United States

 has a strong motivation to appear for a hearing. In re Andrade, 19 I. &

 N. Dec. 488, 490 (BIA 1987). Instead, Petitioner’s status is more akin to

 that of the petitioner in Billeke-Tolosa. See Billeke-Tolosa, 385 F.3d at

 708. Petitioner has SIJ status and has applied for an adjustment of status


                                      25
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1349 Filed 11/10/20 Page 26 of 28




 after he became eligible for a visa. Petitioner has a viable path to lawful

 residency in this country. Furthermore, the holdings in Guerra and

 Arreguin are not inconsistent. Both cases allow the consideration of police

 reports or other allegations that did not result in a conviction. Arreguin
 merely states that such allegations should be given little weight, and that

 standard is consistent with the holdings of the four federal Circuit

 decisions cited above. See Arreguin, 21 I. & N. at 41. In contrast, while
 allowing consideration of police reports, Guerra does not articulate any

 standard for balancing the proper weight to be given to such evidence.

 See Guerra, 24 I. & N. at 41. Accordingly, the police report upon which

 Respondents rely was properly considered by the Immigration Judge, but

 the standard required by the case law, that unproven allegations should

 be assigned little weight in determining Petitioner’s dangerousness, was

 not applied correctly.

       To have relied so heavily on a matter that must only be given little

 weight as the basis for meeting a “clear and convincing” standard of

 evidence is not consistent with due process. Because a review of the
 record and admission from both parties show that the Immigration Judge

 did not apply the correct standard by giving substantial weight to

 unproved allegations in Petitioner’s police report in denying his bond, the

 Court must conclude that Petitioner was not accorded sufficient due

 process protections. See ECF Nos. 49, 53, 54, 54-2.


                                      26
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1350 Filed 11/10/20 Page 27 of 28




                               IV.   Conclusion

       The Court concludes that because Respondents failed to offer any

 argument identifying the statutory basis for Petitioner’s detention and

 failed to apply the correct evidentiary standard in Petitioner’s bond

 hearing, any further continuation of Petitioner’s prolonged detention

 would be a violation of his rights to due process of the law. For the reasons

 stated above, IT IS HEREBY ORDERED that:
       1. Respondents’ motion to dismiss for lack of jurisdiction is
          DENIED. ECF Nos. 48, 52.
       2. Petitioner’s petition for writ of habeas corpus is GRANTED.
          ECF No. 49.
       3. Petitioner’s motion for an order compelling immediate release is
          GRANTED. ECF No. 49.
       4. Respondents shall release Petitioner forthwith.
       5. Petitioner shall comply with any and all orders of USCIS or the
          Immigration Court to appear for immigration proceedings.
       6. Petitioner’s removal is STAYED until Petitioner’s adjustment of
          status process is completed.



 IT IS SO ORDERED.


  Dated: November 10, 2020

                                 s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE




                                      27
Case 2:20-cv-11235-TGB-APP ECF No. 55, PageID.1351 Filed 11/10/20 Page 28 of 28




                         Certificate of Service
        I hereby certify that this Order was electronically filed, and the
  parties and/or counsel of record were served on November 10, 2020.
                              s/Karri Sandusky on behalf of
                              Amanda Chubb, Case Manager




                                      28
